51 Mich. App. 415 (1974)
215 N.W.2d 599
NATIONAL BANK OF DETROIT
v.
DEPARTMENT OF STATE HIGHWAYS
Docket Nos. 15678, 15679.
Michigan Court of Appeals.
Decided February 25, 1974.
*416 Foster, Meadows & Ballard, for plaintiffs.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Louis J. Caruso and Myron A. McMillan, Assistants Attorney General, for defendant.
Before: LESINSKI, C.J. and HOLBROOK and BASHARA, JJ.
PER CURIAM.
This is an appeal from the Court of Claims, which found no cause of action. The matter was precipitated by an accident on the I-94 freeway. Mr. William Snure, his wife, and two children were proceeding west on the freeway when they collided head-on with another vehicle travelling in the opposite direction, driven by Mr. William Mader. Mr. Snure, his wife, Mr. Mader, and his passenger were all killed. Extensive injuries were sustained by the remaining survivors who were passengers in Mr. Snure's auto. The testimony at trial revealed that Mr. Mader had apparently entered the exit ramp of I-94, rather than proceeding somewhat further to a parallel service road.
Plaintiffs contend that the accident was not only caused by Mr. Mader's improper operation of his vehicle, but by the negligence of the state. They suggest that the state's liability resulted from the design of the intersection and the improper signing of the exit ramp. They allege that as a result of these acts a dangerous situation was created which caused the wrong way traffic on the interstate highway and the resulting collision. The sole question to be decided in this appeal is whether the trial judge's finding that the state kept the highways involved in "reasonable repair, and in *417 condition reasonably safe and fit for travel"[1] at the time of the accident was clearly erroneous.
Statutory liability requires that the state keep highways under its jurisdiction "in reasonable repair, and in condition reasonably safe and fit for travel" under the mandates of MCLA 691.1402; MSA 3.996(102). This duty clearly extends to signing, O'Hare v City of Detroit, 362 Mich 19; 106 NW2d 538 (1960), Williams v Department of State Highways, 44 Mich App 51; 205 NW2d 200 (1972), and to warning motorists at points of special danger, Mullins v Wayne County, 16 Mich App 365; 168 NW2d 246 (1969).
The reasonableness of the state's actions should be determined as of the time of the accident. The evidence showed that the state complied with the adopted manual for posting signs and also added two additional signs warning motorists not to enter upon the exit ramps. There is no indication in the proofs that additional intermediate signing would have deterred Mr. Mader from proceeding onto the exit ramp.
We therefore conclude that the evidence fails to show that the state was negligent or a proximate cause of plaintiffs' injuries at the time and place of the accident. Sivley v State Highway Department, 32 Mich App 267; 189 NW2d 507 (1971). An appellate court will not substitute its judgment for the trial judge sitting as a finder of fact, unless his decision is clearly erroneous. Williams v Department of State Highways, supra.
Affirmed.
NOTES
[1]  MCLA 691.1402; MSA 3.996(102).